PER CURIAM.
The Department of Highway Safety and Motor Vehicles petitions this court to quash an order of the circuit court which overturned a hearing officer’s order suspending the driver’s license of respondent Gregory Lanning pursuant to section 322.2615, Florida Statutes. We find that the trial court improperly reweighed the evidence concerning substantial compliance with Rule 11D-8.007(3), Florida Administrative Code. By doing so, the circuit court applied the wrong law. See Dep’t of Highway Safety & Motor Vehicles v. Wiggins, 151 So.3d 457 (Fla. 1st DCA 2014). We, therefore, grant the petition and quash the circuit court’s order and remand with direction that the circuit court follow the correct law.
WOLF, BENTON, and MAKAR, JJ., concur.